          Case 1:19-cv-01566-AJN Document 77 Filed 08/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                                8/11/21
  Qwame Thomas.,

                          Plaintiff,
                                                                    19-cv-1566 (AJN)
                 –v–
                                                                          ORDER
  Mekruth Inc., et al.,

                          Defendants.




ALISON J. NATHAN, District Judge:

       The parties shall file by August 13, 2021, a joint letter indicating whether either party has
any objection to the Court conducting the hearing scheduled for August 18, 2021, at 11:00 a.m.,
telephonically rather than in person.


       SO ORDERED.


Dated: August 11, 2021                               __________________________________
       New York, New York                                   ALISON J. NATHAN
                                                           United States District Judge
